Per curiam.
The appellant was convicted in the Thomas County Superior Court of the murders of Ceola Virgil, his wife, and Steve Minatee, his *881stepson, and of the possession of a firearm by a convicted felon. Virgil’s court-appointed counsel filed an appeal in this Court but has since filed a motion requesting permission to withdraw from the case.
Decided May 3, 1983.
Whitehurst, Cohen & Blackburn, Ronald A. Cohen, for appellant.
H. Lamar Cole, District Attorney, James E. Hardy, Assistant District Attorney, Michael J. Bowers, Attorney General, for appellee.
We find that Virgil’s counsel has met all of the requirements of Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967), and we have carefully reviewed the record and transcript and conclude that the appeal is frivolous. There is ample evidence to support the conviction, and we find that no reversible error was committed. Accordingly, counsel is granted permission to withdraw, and the appeal is dismissed. Anders v. California, supra; Hill v. State, 238 Ga. 564 (233 SE2d 796) (1977).

Motion granted; appeal dismissed.


All the Justices concur, except Smith and Bell, JJ., who would affirm.